
	

114 HR 4772 IH: Justice Before Commerce Act of 2016
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4772
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Pearce introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the use of Federal funds to accept commercial flight plans for travel between the
			 United States and Cuba until certain known fugitives are returned to the
			 United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Justice Before Commerce Act of 2016. 2.Prohibition on use of Federal funds for commercial flight plans for travel between the United States and Cuba (a)FindingsThe Congress finds the following:
 (1)In 1971, Charles Hill, along with Ralph Lawrence and Albert Finney, hijacked an airplane leaving Albuquerque, New Mexico, and carrying 150 passengers, in order to flee from prosecution after allegedly murdering New Mexico State Police officer Robert Rosenbloom.
 (2)Although both Lawrence and Finney have since died, Hill is known to be alive and residing in Cuba, after being granted asylum protections by Cuba.
 (3)Cuba harbors more than 70 known fugitives from justice from the United States, preventing their prosecution in United States courts.
 (4)The President of the United States has recently expanded diplomatic relations with Cuba without regard to the fugitives from justice from the United States who reside safely within that communist country’s borders.
 (5)The United States and Cuba have bilateral extradition treaties, established in 1905 and 1926 (33 Stat. 2265, 33 Stat. 2273, and 44 Stat. 2392, respectively).
 (b)Statement of policyIt is the policy of the United States to expect the Cuban government to extradite to the United States all known fugitives from justice from the United States.
 (c)ProhibitionNo Federal funds may be used to accept commercial flight plans for travel between the United States and Cuba before the date on which Cuba extradites to the United States the last known fugitive from justice from the United States who is located in Cuba.
			
